DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references cited in the PCT international search report by the PCT office have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
Claim Objections
Claims 1-15 are objected to because of the following informalities:
In claim 1, lines 2-11, remove “201, 303, 305, 102, and 213a-213d”.
In claim 2, lines 1-3, remove “201, 303, and 305”.
In claim 3, lines 1-2, remove “201, 303, and 305”.
In claim 4, lines 1-2, remove “201 and 211a-211b”.
In claim 5 lines 1-3, remove “201, 303, 209a-209b, and 209c”.
In claim 6, lines 1-2, remove “102, 402, 404, and 405”.
In claim 7, lines 1-3, remove “303, 310, and 102”.
In claim 8, lines 2-3, 5 and 8, remove “102, 303, 215, and 102”.
In claim 11, line 2, remove “310”.
In claim 12, lines 2-3, 5-6, 9-11 and 14, remove “102, 303, 219, 306, and 215”.
In claim 12, line 10, change “and-checks” to --- and checks ---. 
In claim 13, lines 2, 5 and 7, remove “215 and 219”.
In claim 14, lines 3-4, remove “215 and 310”.
In claim 15, lines 3-4, remove “303 and 306”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell et al. (US 2003/0071766) in view of Shearman et al. (US 2016/0044276).
With regard claim 8, Hartwell et al. discloses a method, comprising:
activating a smart helmet (Fig.2 elements 10 and 20 and para.26, 28-29, where the helmet module 20 actively monitors predetermined characteristics of the user and communicates those characteristics to the user and others);
pairing the smart helmet () with a computing device () of a user;

activating a gyroscope sensor upon commencement of the ride (Fig.3 element 36 and para.33, where the environmental interaction sensor 36 can be an accelerometer, gyroscope or other device which measures a physical quantity.  The environmental interaction sensor 36 monitors the user's surrounding environment and provides information such as speed and distance traveled.); and 
obtaining the relative mean head position of the user (para.32, where the global locating receiver 34 can employ known global positioning system technology such as GPS and LORAN.  However, one of ordinary skill in the art can envision using other types of locating technology.  Also, the helmet 10 can send information to others regarding the user's location and condition.  The global locating receiver 34 can be accessed by a third party, for example, to allow a parent to monitor the location of a child wearing the helmet. Since the smart helmet is wore on user’s head, once smart helmet location is known, the head position of the user is also known.)
Hartwell et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching calculating as to where the user is looking at a given point of time; and calculating the exact location of a smart helmet 102 and the angle relative to the riding position.
	However, Shearman et al. teaches calculating as to where the user is looking at a given point of time (para.60, where the projection system 160 can thus lock the vertical position of the crop area across a sequence of video frames 
calculating the exact location of a smart helmet and the angle relative to the riding position (para.32 and 60, where In response to selection of the input region 122, the projection system 160 can record a pitch angle of the helmet system 100 (e.g., by reading an accelerometer or tilt sensor arranged within the helmet system 100, such as within the faring) and then lock the vertical position of the crop area within subsequent video frames based on the pitch angle of the helmet.  In this example, the projection system 160 can pass the pitch angle of the helmet through a lookup table or parametric engine to transform the pitch angle of the helmet into a vertical position of the crop area for subsequent rectified digital frames or video frames captured by the camera.  In particular, when the user is riding a sportbike in a forward riding position characterized by a negative pitch angle (e.g., approximately -20°.) and selects the input region 122 to lock the crop area for the rearview video stream, the projection system 160 can shift the crop area within a video frame toward the vertical center of the video frame.  For example, for the video frame 2000 pixels in height, crop area 800 pixels tall, and a measured pitch angle of -20°, the projection system 160 can set the center of the crop area 400 pixels below the center a subsequent series of video frames.  Furthermore, when the user is riding a cruiser in an upright riding 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include calculating as to where the user is looking at a given point of time; and calculating the exact location of a smart helmet 102 and the angle relative to the riding position as taught by Shearman et al. into Hartwell’s module 20 so as to apply a dynamic crop area to rectified digital frames (or to video frame) captured by the camera.
With regard claim 9, Hartwell et al. further discloses allowing the user to select the timer to cancel the SOS (para.39, where If the processor 30 determines that the force is greater than a predetermined threshold, then processor transmits a signal to for mobile communications unit 38 to broadcast a stored message via the loud speakers 42 ("Are you okay?").  If the user responds, either by voice or input via the display panel 32 with in a predetermined time, then the processor returns the helmet 10 to normal operation.  However, if there is no response with in a predetermined time, the mobile communications device 38 in the module calls a predetermined number (for example, 911 or the number of an employer) 
With regard claim 10, Hartwell et al. further discloses updating the live location from GPS (para.32, where the global locating receiver 34 provides real-time location information to the user or an authorized person.  The global locating receiver 34 can employ known global positioning system technology such as GPS and LORAN.)
With regard claim 11, Hartwell et al. further discloses sending the location-based notifications to emergency contacts via the data processing module (para.39, where if there is no response with in a predetermined time, the mobile communications device 38 in the module calls a predetermined number (for example, 911 or the number of an employer) for responsible individuals or emergency personnel.)
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633